Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Soumya P. Panda [703-412-4533] on 02/12/2020.
The application has been amended as follows: 

Claim 1. (Currently Amended)  A cyclic etch method for etching a carbon-based film, the method comprising:
providing a substrate comprising the carbon-based film;
exposing a first exposed surface of the carbon-based film to a first process gas that includes a first plasma, thereby forming a first activated layer starting from the first exposed surface of the carbon-based film to a first depth below the first exposed surface of the carbon-based film;
exposing the first activated layer to a second process gas comprising a second plasma, thereby removing the first activated layer and forming, as a first carbonized layer, a second exposed surface of the carbon-based film, wherein the removal of the first activated layer etches the carbon-based film by an amount corresponding to the first depth below the first exposed surface of the carbon-based film to form the second exposed surface of the carbon-based film, wherein the second process gas is a non-activating inert gas; 
exposing the second exposed surface of the carbon-based film to the first process gas that includes the first plasma, thereby forming a second activated layer starting from the second exposed surface of the carbon-based film to a second depth below the second exposed surface of the carbon-based film; and
exposing the second activated layer to the second process gas comprising the second plasma, thereby removing the second activated layer and forming, as a second carbonized layer, a third exposed surface of the carbon-based film, wherein the removal of the second activated layer etches the carbon-based film by an amount corresponding to the second depth below the second exposed surface of the carbon-based film to form the third exposed surface of the carbon-based film,
wherein a frequency power of the first plasma is greater than a frequency power of the second plasma,
wherein a first duration for exposing the first and second activated layers to the second process gas is longer than a second duration for exposing the first and second exposed surfaces of the carbon-based film to the first process gas.

Claim 2. (Previously Presented)  The method of claim 1, wherein the first process gas comprises the first plasma formed by plasma-exciting a process gas consisting of O2 gas.

Claim 3. (Previously Presented)  The method of claim 1, wherein the first process gas comprises the first plasma formed by plasma-exciting a process gas consisting of O2 gas and an inert gas.

Claim 4. (Previously Presented)  The method of claim 1, wherein the first process gas comprises the first plasma formed by plasma-exciting a process gas comprising O2 gas and Ar gas.

Claim 5. (Previously Presented)  The method of claim 1, wherein the second process gas comprises the second plasma formed by plasma-exciting a process gas consisting of Ar gas.

Claim 6. (Original)  The method of claim 1, wherein the carbon-based film comprises at least one of a hydrocarbon polymer and an amorphous hydrogenated carbon.

Claim 7. (Previously Presented)  The method of claim 1, wherein the carbon-based film comprises carbon and hydrogen, and the first and second carbonized layers are depleted of hydrogen relative to the carbon-based film of the substrate.

Claim 8. (Original)  The method of claim 1, wherein a patterned mask layer overlies the carbon-based film.

Claim 9. (Original)  The method of claim 8, wherein the patterned mask layer comprises:
an anti-reflective coating comprising silicon, wherein the anti-reflective coating is on the carbon-based film; and 
a photoresist layer on the anti-reflective coating.

Claim 10. (Previously Presented)  The method of claim 1, wherein the formation of the first and second activated layers and the formation of the first and second carbonized layers are self-limiting processes.

Claim 11. (Rejoined – Previously Presented)  The method of claim 1, wherein the carbon-based film comprises carbon and hydrogen, the method further comprising:
monitoring light emission from by-products released from the carbon-based film to determine properties of the first and second carbonized layers, the first and second activated layers, or both the first and second carbonized layers and the first and second activated layers.

Claim 12. (Rejoined – Previously Presented)  The method of claim 11, wherein the properties of the first and second carbonized layers include a thickness of the first and second carbonized layers.

Claim 13. (Rejoined – Previously Presented)  The method of claim 11, wherein the properties of the first and second activated layers include a thickness of the first and second activated layers.

Claim 14. (Rejoined – Previously Presented)  The method of claim 1, further comprising exposing the first and second activated layers to a silylating agent thereby adding silicon to the first and second activated layers.

Claim 15. (Rejoined)  The method of claim 14, wherein the silylating agent comprises hexamethyldisilazane.

Claim 16. (Rejoined – Previously Presented)  The method of claim 1, further comprising exposing the first and second carbonized layers to a silylating agent thereby adding silicon to the first and second carbonized layers.

Claim 17. (Rejoined)  The method of claim 16, wherein the silylating agent comprises hexamethyldisilazane.

Claim 18. (Rejoined)  The method of claim 1, further comprising exposing the carbon-based film to a continuous plasma to remove the carbon-based film by a non-self-limiting process, wherein the continuous plasma is formed by plasma-exciting a process gas comprising O2 gas and Ar gas.

Claim 19. (Rejoined)  The method of claim 18, further comprising varying relative amounts of O2 and Ar gas in the continuous plasma. 

Claim 20. (Cancelled).

CLAIM 21. (CANCELLED).  

Claim 22. (Previously Presented) The method of claim 1, wherein the first duration is in a range from 0.5 seconds to 10 seconds, and the second duration is in the range of 0.5 seconds to 10 seconds.

Claim 23.  (Previously Presented) The method of claim 22, wherein a sum of the first duration and the second duration is less than or equal to 20 seconds.

Claim 24.  (Currently Amended)  The method of claim 1, wherein the first duration for exposing the first and second activated layers to the second process gas is 1.5 to 4 times longer than [[a]] the second duration for exposing the first and second exposed surfaces of the carbon-based film to the first process gas.


Allowable Subject Matter
Claims 1-19 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “exposing the second activated layer to the second process gas comprising the second plasma, thereby removing the second activated layer and forming, as a second carbonized layer, a third exposed surface of the carbon-based film, wherein the removal of the second activated layer etches the carbon-based film by an amount corresponding to the second depth below the second exposed surface of the carbon-based film to form the third exposed surface of the carbon-based film” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894